DETAILED ACTION
	Claims 1-11 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 8 and 11 are objected to because of the following informalities:     
In claim 3, the “~” between “10” and “30” should be replaced with a “-“ to be consistent with proper standard American usage of these marks.
In claim 8, “claims” should be “claim.”  Correction is required.
In claim 11, “Lipofecter” should be “Lipofector.”  Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites that the solution “takes water as a solvent.”  The meaning of this limitation is unclear, because the use of the word “solution” implies the presence of a solvent, but the recitation that the solution “takes water as a solvent” is written in the form of a functional limitation, i.e., as a requirement that the solution is able to use water as a solvent.  Therefore, it is unclear whether claim 1 actually requires the presence of an aqueous solvent.  Clarification is required.  Since the dependent claims do not clarify the point of confusion, they are also rejected.
Claim 3 recites “the cationic liposome,” but there is no antecedent basis for this limitation.  Clarification is required.  Since dependent claims 4-9 and 11 do not clarify the point of confusion, they are also rejected.
Claim 5 recites “4ml:1000,” such that it is clear that the digit 4 is in reference to ml, but it is not clear what unit is attached to the “1000.”  Clarification is required.  Since dependent claim 9 does not clarify the point of confusion, it is also rejected.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as unpatentable over Niksirat et el. (Animal Reproduction Science 100 (2007) 356-363) in view of Sapkale et al. (Journal of Applied Animal Research, 39:4, 339-345 (2011)).
As to claims 1 and 10, Niksirat discloses that fish eggs may be stored successfully in media comprising 124.1 mM NaCl, 5.1 mM KCl, 1.0 mM magnesium sulfate, 1.6 mM calcium chloride and 5.6 mM glucose, but wherein sodium bicarbonate and sodium phosphate, which are standard ingredients in Cortland media, were omitted 
Niksirat does not further expressly disclose that the composition comprises sodium bicarbonate and sodium dihydrogen phosphate as recited by claim 1, nor the precise amounts of the ingredients recited by claim 1.  Nor does Niksirat expressly teach that the fish eggs are carp eggs as recited by claim 10.
Sapkale discloses that pH influences the viability of fish eggs from common carp, with hatchability decreasing as the pH moves from 5.5 to 8.5, with the highest survival recorded at a pH of 7.5 (Abstract).  
As to claims 1 and 10, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the composition for storing fish eggs disclosed by Niksirat by using the Cortland medium taught by Niksirat, but also comprising the standard ingredients sodium bicarbonate and sodium dihydrogen phosphate, to store the fish eggs and further by selecting carp as the type of fish egg as recited by claim 10, because Niksirat teaches that Cortland medium is a known and acceptable alternative for storing fish eggs, such that its substitution is merely the substitution of one known element for another to obtain predictable results which is prima facie obvious (MPEP 2143), and Sapkale teaches that carp eggs are a type of fish egg that can successfully be stored in medium, and that the optimal pH for such storage is 7.5, which is below the level of 8.0 which Niksirat teaches as causing precipitation when sodium bicarbonate and sodium dihydrogen phosphate In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Office notes that the amounts recited by claim 1 are absolute amounts and not concentrations, such that an amount of the solution can be found that will comprise any selected amount of any of its ingredients, such as any of the amounts recited by claim 1.   
Claims 1-10 are rejected under 35 U.S.C. 103 as unpatentable over Kumari (Aquaculture 479 (2017) 404-411) in view of Niksirat et el. (Animal Reproduction Science 100 (2007) 356-363), Sapkale et al. (Journal of Applied Animal Research, 39:4, 339-345 (2011)), Shim et al. (Asian Journal of Pharmaceutical Sciences 8 (2013) 72-80), and the Muller et al. Abstract (Mol Mar Biol Biotechnol. Aug-Oct 1992l1(4-5):276-81).    
The teachings of Niksirat and Sapkale are relied upon as discussed above.
As to claims 1-10, Kumari discloses a method of transferring a molecule to Atlantic salmon ovulated eggs using negatively charged liposomes (Abstract and 
As to claims 1-10, Kumari does not further expressly disclose the use of the solution of claim 1 to hold the eggs, that the molecule for transfer comprises exogeneous genes or that the liposome is cationic as recited by claim 3, or that the solution is oscillated with the fish eggs for 10-30 minutes as recited by claim 3 or for 20 minutes (claim 6).  Nor does Kumari disclose the ratio of solution to cationic liposome (claims 4-5) nor the rpm of the oscillation (claim 7), or that the fish eggs are selected from tilapia and carp (claims 8-10).
Shim discloses that the use of nucleic acid based therapeutics has been limited by their relatively weak delivery into target cells due to their highly negative charges, and that cationic liposomes have been studied for their ability to enhance nucleic acid delivery (Abstract and 2nd paragraph of the introduction).  Shim teaches that modulating the lipid composition of the liposomes can alter the surface charge density so as to control its interaction with negatively charged nucleic acids (page 73, 2nd full paragraph).
 The Muller abstract discloses a method for introducing exogeneous genes into fish eggs for the alteration of gene expression, and further teaches that the method involved the use of eggs from carp and tilapia.  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It further would have been prima facie obvious to select total amounts of the ingredients of the storage medium that are recited by claim 1, since it is within the purview of the skilled artisan to optimize the amounts of the ingredients of a storage solution in order to optimize the ability of the solution to store the fish eggs, including, for example, the amount of acidic and basic ingredients to keep the pH at a level In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Office notes that the amounts recited by claim 1 are absolute amounts and not concentrations, such that an amount of the solution can be found that will comprise any selected amount of any of its ingredients, such as any of the amounts recited by claim 1.
Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Kumari (Aquaculture 479 (2017) 404-411) in view of Niksirat et el. (Animal Reproduction Science 100 (2007) 356-363), Sapkale et al. (Journal of Applied Animal Research, 39:4, 339-345 (2011)), Shim et al. (Asian Journal of Pharmaceutical Sciences 8 (2013) 72-80), and the Muller et al. Abstract (Mol Mar Biol Biotechnol. Aug-Oct 1992l1(4-5):276-81) as applied to claims 1-10 above, and further in view of the Lipofector EXT, Lipofector Q and Plusfector article (2014)(hereinafter “Lipofector EXT”).  
The teachings of Kumari, Niksirat, Sapkale, Shim, and Muller are relied upon as discussed above, but they do not further expressly disclose that the cationic liposome is Lipofector.  
Lipofector EXT discloses that Lipofector cationic liposome is a high performance liposome for up to 100% transfection efficiency of nucleic acid based compounds for broad cell lines.
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Kumari, Niksirat, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        


/Patricia Duffy/Primary Examiner, Art Unit 1645